Filed 8/9/21 P. v. McDaniel CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091649

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE021229)

           v.

 JASON DEMOND MCDANIEL,

                    Defendant and Appellant.




         Defendant Jason Demond McDaniel was found guilty of misdemeanor resisting a
peace officer. He was sentenced to time served in county jail and granted three years’
informal probation. On appeal, he contends his probation must be reduced to one year in
light of Assembly Bill No. 1950 (2019-2020 Reg. Sess.) (Bill No. 1950). Finding
defendant is no longer subjected to three years’ probation upon which the appeal rests,
we shall dismiss the appeal as moot.




                                                             1
                                      DISCUSSION
       We dispense with the facts of defendant’s crime as they are unnecessary to resolve
this appeal. We incorporate the relevant procedural facts in our discussion.
       On February 25, 2020, defendant was found guilty of misdemeanor resisting a
peace officer. (Pen. Code, § 148, subd. (a)(1).) On March 2, 2020, the trial court
sentenced defendant to 180 days in county jail and credited him for time served. The
court then granted defendant three years of informal probation. Defendant appealed on
the day of sentencing.
       While this appeal was pending, Bill No. 1950 (Stats. 2020, ch. 328) went into
effect. That bill changed the permissible length of probation under Penal Code section
1203.1 for felony cases to a maximum of two years and under Penal Code section 1203a
in misdemeanor cases to a maximum of one year.
       Defendant contends Bill No. 1950 applies retroactively and requires his probation
term to be reduced to one year. The People agree.
       On February 16, 2021, the trial court, pursuant to a stipulation between the parties,
modified defendant’s sentence to one-year probation. In defendant’s reply brief, he notes
this modification may moot his appeal.
       “ ‘[A]n action that originally was based on a justiciable controversy cannot be
maintained on appeal if all the questions have become moot by subsequent acts or events.
A reversal in such a case would be without practical effect, and the appeal will therefore
be dismissed.’ ” (People v. Herrera (2006) 136 Cal.App.4th 1191, 1198.) Defendant’s
sole argument on appeal is that his probation term should be reduced to one year under
Bill No. 1950. As a result, his appeal has been mooted by the trial court’s modification
of his sentence because we would be unable to grant him any effective relief on appeal.
(People v. Carbajal (1995) 10 Cal.4th 1114, 1120, fn. 5; People v. Moran (2016)
1 Cal.5th 398, 408, fn. 8; In re Charles G. (2004) 115 Cal.App.4th 608, 611.)



                                             2
       Where there is a matter of broad public interest that is likely to recur, or the same
controversy is likely to recur between the parties, we may exercise our discretion to
resolve the issue. (See, e.g., People v. Carbajal, supra, 10 Cal.4th at p. 1120, fn. 5; In re
Anna S. (2010) 180 Cal.App.4th 1489, 1498.) This is not the case here as the trial court’s
ruling completely resolved the parties’ dispute and courts addressing Bill No. 1950 have
already unanimously found Bill No. 1950 does apply retroactively to cases not yet final.
(People v. Sims (2021) 59 Cal.App.5th 943, 955-964 [finding Bill No. 1950 is “an
ameliorative change . . . that is subject to the Estrada presumption of retroactivity. The
Legislature did not include a savings clause or other clear indication that the two-year
limitation applies on a prospective-only basis”]; People v. Quinn (2021) 59 Cal.App.5th
874, 879-885 [same]; People v. Stewart (2021) 62 Cal.App.5th 1065, 1071-1074 [same],
review granted June 30, 2021, S268787.)
                                      DISPOSITION
       The appeal is dismissed as moot.



                                                      /s/
                                                  RAYE, P. J.



We concur:



    /s/
HOCH, J.



    /s/
KRAUSE, J.



                                              3